PER CURIAM.
This is an appeal from a final order changing the surname of the parties’ minor child from Aqui to Sasser. Because the conclusory assertions made by the appel-lee/father, upon which it appears the trial court based its ruling, are insufficient to support a name change under this court’s decisional law, the order is reversed. Bardin v. Department of Revenue, 720 So.2d 609 (Fla. 1st DCA 1998); Collinsworth v. O’Connell, 508 So.2d 744 (Fla. 1st DCA 1987).
WOLF, C.J., ALLEN and DAVIS, JJ., concur.